Exhibit 10.1

 

CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of April 17, 2020
(this “Amendment”), is entered into by and among Rush Truck Centers of Alabama,
Inc., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California,
Inc., Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of
Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of
Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of
Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of
North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of
Utah, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of Kansas,
Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of Virginia Inc.,
Rush Truck Centers of Indiana Inc., Rush Truck Centers of Illinois Inc., Rush
Truck Centers of Nevada, Inc., Rush Truck Centers of Kentucky, Inc., RIG TOUGH,
INC., LOS CUERNOS, INC., AIRUSH, INC., RUSH TRUCK LEASING, INC., RUSH
ADMINISTRATIVE SERVICES, INC., RUSH MEDIUM-DUTY TRUCK CENTERS OF CALIFORNIA,
INC., RUSH TRUCK CENTERS OF NEBRASKA, INC., RUSH TRUCK CENTERS OF PENNSYLVANIA,
INC., RTC CENTRAL SAN ANTONIO, INC., each a Delaware corporation, Rush Truck
Centers of Texas, L.P., a Texas limited partnership (collectively, the
“Borrowers” and each individually, a “Borrower”), Rush Enterprises, Inc., a
Texas corporation (“Holdings”), each Lender (as defined below) party hereto and
BMO HARRIS BANK N.A., in its capacity as administrative agent under the Loan
Documents (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.     The Borrowers, Holdings, each other Loan Party party thereto from time to
time, the financial institutions party thereto from time to time as lenders (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement, dated as of March 21, 2017 (as amended by that certain First
Amendment to Credit Agreement, dated as of April 25, 2019, and that certain
Second Amendment and Joinder to Credit Agreement, dated as of March 19, 2020,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein shall have the meanings indicated in the Credit Agreement, as amended
hereby).

 

B.     The Borrowers have informed the Administrative Agent that they have
previously applied, or intend to apply, for one or more SBA PPP Loans.

 

C.     In connection with the foregoing, the Borrowers have requested that the
Lenders, and the Lenders signatory hereto have agreed to, (i) provide certain
consents under the Credit Agreement and (ii) amend the Credit Agreement in
certain respects, in each case, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

I. AMENDMENTS

 

1.     Amendments to Section 1.01. Section 1.01 (Defined Terms) of the Credit
Agreement is amended by inserting the following new defined terms in appropriate
alphabetical order:

 

"CARES Act" means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act, and applicable rules and regulations, as amended from time to time.

 

 

--------------------------------------------------------------------------------

 

 

"CARES Payroll Costs" means "payroll costs" as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

 

“CARES Forgivable Uses” means uses of proceeds of an SBA PPP Loan that are
eligible for forgiveness under Section 1106 of the CARES Act.

 

“CARES Forgiveness Application Deadline” means, as to any SBA PPP Loan, the last
day to apply for forgiveness of such SBA PPP Loan pursuant to Section 1106 of
the CARES Act and the applicable rules and regulations thereunder.

 

"Small Business Act" means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

 

“SBA” means the U.S. Small Business Administration.

 

"SBA PPP Loan" means a loan incurred by any Borrower under 15 U.S.C. 636(a)(36)
(as added to the Small Business Act by Section 1102 of the CARES Act).

 

"SBA PPP Loan Date" means, as to any SBA PPP Loan, the date on which the
applicable Borrower receives the proceeds of such SBA PPP Loan.

 

“Third Amendment Date” means April 17, 2020.

 

2.     Amendment to Article VII. Article VII (Affirmative Covenants) of the
Credit Agreement is amended by inserting the following new Section 7.14 (SBA PPP
Loans) immediately after Section 7.13 (Future Borrowers) appearing therein:

 

7.14     SBA PPP Loans.

 

(a)     Use of Proceeds; Conduct of Business. The Loan Parties shall (i) use all
of the proceeds of each SBA PPP Loan exclusively for CARES Forgivable Uses in
the manner required under the CARES Act to obtain forgiveness of the largest
possible amount of such SBA PPP Loan, which as of the Third Amendment Date
requires that the Loan Parties use not less than 75% of such SBA PPP Loan
proceeds for CARES Payroll Costs and (ii) use commercially reasonable efforts to
conduct their business in a manner that maximizes the amount of SBA PPP Loans
that is forgiven.

 

(b)     Non-Sweeping Account. Notwithstanding anything contained in this
Agreement, the Loan Parties shall maintain the proceeds of each SBA PPP Loan in
an account that does not sweep funds and apply them to the Obligations.

 

(c)     Maintenance of Records; Forgiveness. The Loan Parties shall (i) maintain
all records required to be submitted in connection with the forgiveness of each
SBA PPP Loan, (ii) apply for forgiveness of each SBA PPP Loan in accordance with
regulations implementing Section 1106 of the CARES Act as promptly as
practicable after the last day of the eight week period immediately following
the SBA PPP Loan Date applicable to such SBA PPP Loan, but in no event later
than the CARES Forgiveness Application Deadline, and (iii) provide the
Administrative Agent with a copy of its application for forgiveness and all
supporting documentation required by the SBA or each SBA PPP Loan lender in
connection with the forgiveness of each SBA PPP Loan.

 

2

--------------------------------------------------------------------------------

 

 

3.     Amendment to Section 9.01(b). Section 9.01(b) (Specific Covenants) of the
Credit Agreement is amended by replacing the text “or 7.12 (Use of Proceeds)” in
such Section with the text “, 7.12 (Use of Proceeds) or 7.14 (SBA PPP Loans)”.

 

4.     Amendment to Article XI. Article XI (Miscellaneous) of the Credit
Agreement is amended by inserting the following new Section 11.21
(Acknowledgement Regarding Any Supported QFCs) immediately after Section 11.20
(Acknowledgement and Consent to Bail-In of EEA Financial Institutions) appearing
therein:

 

11.21     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)     As used in this Section 11.21, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

3

--------------------------------------------------------------------------------

 

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

 

(ii)      a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

 

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

II.     CONSENT AND AGREEMENT REGARDING SBA PPP LOANS

 

Notwithstanding anything to the contrary contained in the Credit Agreement, the
parties hereto consent and agree, as applicable, as follows:

 

1.     SBA PPP Loan. Notwithstanding anything contained in the Credit Agreement,
including any restrictions on the ability of the Loan Parties to incur
Indebtedness, the Loan Parties may incur Indebtedness in the form of SBA PPP
Loans.

 

2.     Mandatory Prepayment. Notwithstanding anything contained in the Credit
Agreement, the incurrence by the Loan Parties of SBA PPP Loans shall not trigger
a mandatory prepayment or constitute a prepayment event under the Credit
Agreement.

 

3.     Treatment of SBA PPP Loans in Loan Covenants. Notwithstanding anything
contained in the Credit Agreement, each SBA PPP Loan (other than interest
thereon to the extent not eligible for forgiveness) shall be disregarded for
purposes of calculating financial covenants in the Credit Agreement, except that
if any portion of any SBA PPP Loan is not forgiven, for purposes of calculating
financial covenants in the Credit Agreement, such unforgiven portion (together
with all interest thereon) (a) will not be disregarded and (b) will be deemed to
have been incurred (i) to the extent the Loan Parties apply for forgiveness of
such portion of such SBA PPP Loan by the CARES Forgiveness Application Deadline,
as of the date the Loan Parties receive notice from the lender of such SBA PPP
Loan that repayment of such portion will not be forgiven and (ii) to the extent
the Loan Parties do not apply for forgiveness of such portion of such SBA PPP
Loan by the CARES Forgiveness Application Deadline, as of the CARES Forgiveness
Application Deadline. The Loan Parties hereby agree that neither the incurrence
of any SBA PPP Loan nor any forgiveness of any SBA PPP Loan shall result in any
increase to Consolidated Adjusted EBITDAR or Consolidated Net Worth under the
Credit Agreement.

 

III.     CONDITIONS TO EFFECTIVENESS

 

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Loan Parties shall not have
any rights under this Amendment, until the Administrative Agent shall have
received, in each case, in form and substance reasonably satisfactory to the
Administrative Agent:

 

1.     payment of all fees and expenses of the Administrative Agent (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent);

 

4

--------------------------------------------------------------------------------

 

 

2.     duly executed signature pages to this Amendment from the Borrowers,
Holdings, the Required Lenders and the Administrative Agent; and

 

3.     the Borrowers and Holdings shall have delivered to the Administrative
Agent such other certificates, instruments, documents, agreements and opinions
of counsel as may be required by the Administrative Agent or its counsel.

 

IV.      REPRESENTATIONS

 

Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that:

 

1.     Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance in all material respects with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law, except where the failure to be in compliance would not have a Material
Adverse Effect, and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
would not, in the aggregate, have a Material Adverse Effect. The Borrowers are
engaged in the business of selling Inventory at retail.

 

2.     The execution, delivery and performance by such Loan Party of this
Amendment (a) are within such Loan Party’s corporate or similar powers and, at
the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Securities), (b) do not (i) contravene such Loan Party’s Constituent
Documents, (ii) violate any applicable Requirement of Law, (iii) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of such Loan
Party or any of its respective Subsidiaries (including other Loan Documents)
other than those that would not, in the aggregate, have a Material Adverse
Effect, or (iv) result in the imposition of any Lien (other than a Lien securing
the Obligations) upon any property of such Loan Party or any of its
Subsidiaries, and (c) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person.

 

3.     This Amendment has been duly executed and delivered to the other parties
hereto by such Loan Party, is the legal, valid and binding obligation of such
Loan Party and is enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.     Such Loan Party (other than Holdings) is a wholly owned subsidiary of
Holdings and has full corporate authority to bind itself to the terms and
conditions of this Amendment, the Credit Agreement and the other Loan Documents.

 

5

--------------------------------------------------------------------------------

 

 

5.     Each of the representations and warranties contained in the Credit
Agreement, this Amendment, and the other Loan Documents applicable to it is true
and correct in all material respects on and as of the date hereof as if made on
and as of such date.

 

6.     Both before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

V.      MISCELLANEOUS

 

1.     Loan Documents; Continued Effectiveness. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents, including without limitation
the grant of security interest contained in the Security Agreement, shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Loan Parties party thereto. To the extent any
terms and conditions in any of the other Loan Documents shall contradict or be
in conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Credit
Agreement as modified and amended hereby. Upon the effectiveness of this
Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby.

 

2.     Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by all Borrowers of this Amendment and the consummation of the
transactions described herein and ratifies and confirms the terms of its
guarantee of all Obligations with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of any Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of any Borrower, the guarantee by
each Guarantor of all of the Obligations (i) is and shall continue to be a
primary obligation of such Guarantor, (ii) is and shall continue to be an
absolute, unconditional, continuing and irrevocable guaranty of payment, and
(iii) is and shall continue to be in full force and effect in accordance with
its terms. Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of any Guarantor with respect to
the Obligations as amended hereby.

 

3.     Effect of Agreement. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Loan Parties to the Lenders and
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

 

4.     Release. The Borrowers and the other Loan Parties hereby voluntarily and
knowingly forever release, discharge, waive and relinquish any and all claims,
demands, causes of action of every kind and nature whatsoever, whether in law,
in equity or before an administrative agency, whether known or unknown, direct
or indirect, fixed or contingent, whether heretofore asserted or not, and
whether arising based on a tort or breach of contractual or other duty, arising
under or in connection with this Amendment, any other Loan Document or the
transactions contemplated thereby based on the acts or omissions of the
Administrative Agent, the Lenders and their past and present officers,
directors, managers, employees, partners, agents, shareholders, members,
trustees, predecessors, successors, and assigns (the “Released Parties”)
existing on or before the date hereof, that Borrowers or the Loan Parties ever
had, have or may have against the Released Parties.

 

6

--------------------------------------------------------------------------------

 

 

5.     No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or any other
Loan Documents or an accord and satisfaction in regard thereto.

 

6.     Costs and Expenses. Borrowers agree to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for Administrative Agent with
respect thereto.

 

7.     Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

8.     Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission, electronic transmission or containing
an e-signature shall be as effective as delivery of a manually executed
counterpart.

 

9.     Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

10.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWERS:

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OHIO, INC.

RUSH TRUCK CENTERS OF KANSAS, INC.

RUSH TRUCK CENTERS OF MISSOURI, INC.

RUSH TRUCK CENTERS OF VIRGINIA INC.

RUSH TRUCK CENTERS OF INDIANA INC.

RUSH TRUCK CENTERS OF ILLINOIS INC.

RUSH TRUCK CENTERS OF NEVADA, INC.

RUSH TRUCK CENTERS OF KENTUCKY, INC.

RIG TOUGH, INC.

LOS CUERNOS, INC.

AIRUSH, INC.

RUSH TRUCK LEASING, INC.

RUSH ADMINISTRATIVE SERVICES, INC.

RUSH MEDIUM-DUTY TRUCK CENTERS OF CALIFORNIA, INC.

RUSH TRUCK CENTERS OF NEBRASKA, INC.

RUSH TRUCK CENTERS OF PENNSYLVANIA, INC.

RTC CENTRAL SAN ANTONIO, INC.

     

By: /s/ Derrek Weaver

Name:    Derrek Weaver

Title:      Vice President

               of each of the foregoing entities

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

RUSH TRUCK CENTERS OF TEXAS, L.P.

 

By: Rushtex, Inc., a Delaware corporation

 

 

By: /s/ Derrek Weaver

Name: Derrek Weaver

Title: Vice President

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDINGS:

 

RUSH ENTERPRISES, INC.,

as Borrower Agent and a Guarantor

 

 

By: /s/ Derrek Weaver

Name: Derrek Weaver

Title: Executive Vice President

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

BMO HARRIS BANK N.A.,

as Administrative Agent and a Lender

 

 

By: /s/ Sara E. Fyffe
Name: Sara E. Fyffe
Title: Vice President

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

By: /s/ Jose Alfred Lopez
Name: Jose Alfred Lopez
Title: Vice President – Wholesale Credit

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

MASSMUTUAL ASSET FINANCE LLC,

as a Lender

 

 

By: /s/ Don Butler
Name: Don Butler
Title: SVP

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, A

WHOLLY OWNED SUBSIDIARY OF NEW YORK

COMMUNITY BANK,

as a Lender

 

 

By: /s/ Mark C. Mazmanian
Name: Mark C. Mazmanian
Title: First Senior Vice President

 

[Signature Page to Consent and Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

FROST BANK,

as a Lender

 

 

By: /s/ Lane Allen
Name: Lane Allen
Title: Senior Vice President

 

[Signature Page to Consent and Third Amendment to Credit Agreement]